DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
sensors that provide speed data, force data, and position data (claim 4)
(Note: Currently, the drawings show sensors 780 that provide only proximity data. The drawings must identify other sensors that provide speed data, force data, and position data)
sensors that provide first and second data (claim 5)
a proximity or force sensor located on the propulsion system (claim 11)
two hydrofoils each being substantially J-shaped (claim 26)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The claims are objected to for the following reasons:
In claim 3 (line 1), after “(original)”, add –The –.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, the limitations “the first positioning data” and “the second positioning data” lack proper antecedent basis, thereby rendering the claim indefinite.
In claim 9, the limitation “a first of the plurality of hydrofoils” (emphasis added) renders the claim indefinite. It is not clear if it is same or different from the rear hydrofoil as set forth in the preceding claim 1.
In claim 9, the limitation “the propulsion system” lacks proper antecedent basis, thereby rendering the claim indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-10, 21-25 and 27-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by FR 3089487 A1 (‘487). See the attached English translation.
Regarding claims 1 and 21, FR ‘487 discloses a personal watercraft [1] comprising: a body [2] having a seat and a hull (Fig 1), the seat configured to support a user with the body floating in water; a plurality of hydrofoils [12, 13] extending outwards from the body and coupled to a positioning system [20, 200], the plurality of hydrofoils being configured, in combination, to raise the hull of the personal watercraft above a waterline in the water when the personal watercraft is in use and under the influence of a propulsion force; a rear hydrofoil [13] of the plurality of hydrofoils extending from a centerline of the hull, the rear hydrofoil being retractable and extendable relative to the hull; and one or more sensors [21] that provide sensor data of the watercraft during use. An automatic control system [22] provides instructions to the positioning system to adjust the position of at least one of the plurality of hydrofoils based on the sensor data (see ¶0069-0070 of the translation). The automatic control system comprises a computer-readable medium having a processor and a memory having instructions that, when executed by the processor: read a sensor data; and based on the read sensor data, send a signal to the positioning system to adjust the position for at least one of the plurality of hydrofoils (see ¶0076-0080 of the translation).
Re claim 2, each of the hydrofoils has a strut extending substantially vertically outward away from the body of the personal watercraft and a transverse foil section [15] extending transverse to the strut.
Re claim 3, the transverse section of each hydrofoil extends transverse to the strut.
Re claim 4, the sensor data includes at least position data or proximity data from a data group consisting of speed data, force data, position data, and proximity data.
Re claim 9, a first/rear of the plurality of hydrofoils extends outwards from a rear of the body, the first hydrofoil including a propulsion system [9] and being movable along a y-axis extending vertically through the body.
Re claim 10, a propulsion system [9] provides the propulsion force.
Re claim 22, each of the plurality of hydrofoils includes a strut and a transverse foil section.
Re claim 23, the processor is configured to read the sensor data and communicate with a servo [31] to rotate an adjustable surface [19] of the rear hydrofoil (Fig 7), which can influence or modify a course of the watercraft.
Re claim 24, at least one of the plurality of hydrofoils is independently retractable and extendable from the hull.
Re claim 25, the processor independently adjusts each of the plurality of hydrofoils along the y-axis based on a reading of at least one of the position data and the sensor data.
Re claim 27, the rear hydrofoil includes the adjustable surface.
Re claim 28, the adjustable surface includes two adjustable surfaces [19] , each adjustable surface disposed on opposite sides of a strut on a trailing surface of the rear hydrofoil.
Re claim 29, each adjustable surface is capable of controlling the pitch and roll of the watercraft.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  5-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over FR 3089487 A1 (‘487) in view of Schnauffer (US 10,894,579 B2).
FR ‘487 discloses a personal watercraft comprising a control system receiving sensor data from a single sensor, but does not disclose multiple sensors for providing different sensor data for different hydrofoils.
Schnauffer discloses a personal watercraft comprising an automatic control system for controlling hydrofoils based on sensor data, wherein the sensor data comprises proximity data, force data, speed data, and position data for different hydrofoils (col. 3, lines 6-12).  Further, as noted in the previous Office action, the speed data can be broadly interpreted as a propulsion data, as set forth in claim 11.
It would have been obvious to a person skilled in the art before the effective filing date of the invention to provide FR ‘487 with multiple sensors and configure its control system based on combined sensor data comprising speed/propulsion data, force data, position data, and proximity data, as taught by Schnauffer. Combining additional parameters in the sensor data would have provided a robust control system that was capable of responding to a wide range of operational conditions and user requirements.
Re claim 6, as a result of the modification, the combined sensor data would comprise data that positions each of the plurality of hydrofoils at a different position along at least one of the y-axis, the x-axis, and the z-axis.
Re claim 7, as a result of the modification, the combined sensor data would comprise data that positions each of the plurality of hydrofoils at a different position, wherein each different position has unique coordinates along the y-axis, the x-axis, and the z-axis.
Re claim 8, as a result of the modification, the instructions would include first and second instructions that correspond to first and second different riding modes for the personal watercraft. The control system would then include the first instruction that sends a first signal to the positioning system to adjust the position for each of the plurality of hydrofoils based on the first data for each of the plurality of hydrofoils, and the second instruction that sends a second signal to the positioning system to adjust the position for each of the plurality of hydrofoils based on the second data for each of the plurality of hydrofoils, the first and second data for the first and second riding modes resulting in a different riding experience for the personal watercraft.
Re claim 11, as noted above, the speed data is broadly considered to a propulsion data.

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 7/28/2022 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617